Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 07/14/2022. In virtue of this communication, claims 2-6 are allowed.
Claim 1 has been cancelled.


  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 05/24/2022 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.


Response to Arguments
Applicant's remarks filed on 07/14/2022 with respect to claims 1, 2-6 have been considered.
With regard to prior art rejection under U.S.C 103, the rejection is withdrawn in view of amendment filed on 07/14/2022.


Allowable Subject Matter

Claims 2-6 are allowed.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Kostrzewski et al. (US 2015/0100066), discloses Described herein are systems, apparatus, and methods for precise placement and guidance of tools during a surgical procedure, particularly a spinal surgical procedure. The system features a portable robot arm with end effector for precise positioning of a surgical tool. The system requires only minimal training by surgeons/operators, is intuitive to use, and has a small footprint with significantly reduced obstruction of the operating table. The system works with existing, standard surgical tools, does not require increased surgical time or preparatory time, and safely provides the enhanced precision achievable by robotic-assisted systems. (Abstract)
Quaid et al. (US 2006/0142657,) discloses A surgical apparatus includes a surgical device, configured to be manipulated by a user to perform a procedure on a patient, and a computer system. The computer system is programmed to implement control parameters for controlling the surgical device to provide at least one of haptic guidance to the user and a limit on user manipulation of the surgical device, based on a relationship between an anatomy of the patient and at least one of a position, an orientation, a velocity, and an acceleration of a portion of the surgical device, and to adjust the control parameters in response to movement of the anatomy during the procedure.(Abstract.)
Jacobsen et al. (US 2010/0234724), discloses an instrument tracking device for cooperating with an instrument during a surgical procedure where the instrument has an elongated body extending along a first longitudinal axis and including a working member at a distal tip includes a body having a distal end and a proximal end. An opening can be formed through the body along a second longitudinal axis. The opening can define a passthrough in the body from the distal end to the proximal end. A first tracking coil can be disposed in the body and can define a first tracking coil axis that is substantially coaxial with the second longitudinal axis of the body. A connection mechanism cooperates between the elongated housing and the body that secures the body to the elongated housing of the instrument upon passing at least a portion of the elongated housing through the passthrough of the body in an assembled position.(Abstract)
A statement indicating reasons for allowable subject matter follows:  The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claims 2 and 6, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A robotic surgical system for registering a patient's anatomy with an instrument attached to an end-effector of a robotic arm of the robotic surgical system, the system comprising: a robotic arm including an end-effector having an instrument attached thereto; a force sensor attached directly or indirectly to the robotic arm.; and a processor and a memory having instructions stored thereon, wherein the instructions, when executed by the processor, cause the processor to: receive haptic feedback, from the force sensor, prompted by movement of the instrument attached to the end-effector; determine that the haptic feedback corresponds to contact of the instrument with a bone; determine a set of spatial coordinates, wherein the set of spatial coordinates comprises a spatial coordinate for each contact of the instrument with the bone, expressed using a robot coordinate system, wherein each spatial coordinate corresponds to a point on the surface of an anatomical volume; determine a set of medical image data coordinates expressed using a medical image data coordinate system that correspond to a patient anatomy surface; map the surface corresponding to the set of spatial coordinates to the patient anatomy surface corresponding to the set of medical image data; generate a coordinate mapping between the robot coordinate system and the medical image data coordinate system based on the mapping between the surface corresponding to the set of spatial coordinates and the surface corresponding to the set of medical image data coordinates; modifying, by the processor, the set of medical image data coordinates that define the surface of the volume of the patient's anatomy with a set of interior medical image data coordinates such that a first volume defined by the set of medical image data coordinates is larger than a second volume defined by the modified set of medical image data coordinates; and store the coordinate mapping, thereby registering the patient's anatomy based on the determination of contact of the instrument with the bone.”, as recited in the independent claims.  
Dependent Claims are allowable due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661